Citation Nr: 0019437	
Decision Date: 07/25/00    Archive Date: 07/31/00

DOCKET NO.  98-06 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include paranoid schizophrenia and depression.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Howard M. Scott, Associate Counsel


INTRODUCTION

The veteran had active service from February 8, 1977 to April 
19, 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied service connection for 
a psychiatric disorder, to include paranoid schizophrenia and 
depression. 


REMAND

In reviewing the record, it becomes apparent that the 
veteran's original claims folder has been lost, to include 
his service medical records (SMRs).  In rebuilding the claims 
file, the RO's efforts to obtain the missing documents, to 
include the veteran's SMRs, have been unsuccessful.  The 
veteran's service representative, in the July 2000 Informal 
Brief, has pointed out that the veteran stated during a VA 
examination that, while on active duty, he had received a 
psychiatric evaluation at an Army Hospital in El Paso, Texas.  
While the Board recognizes that the RO, to date, has made 
several attempts to obtain the missing service medical 
evidence, there is no indication that the Army hospital in 
question has been contacted directly. 

The Board observes that, pursuant to Hayre v. West, 188 F.3d 
1327 (Fed. Cir. Aug. 16, 1999), it is a breach of the duty to 
assist where VA fails to obtain pertinent SMRs specifically 
requested by the veteran, and fails to provide the veteran 
with notice explaining the deficiency.  In the instant case, 
it does not appear that the RO searched for the specified 
SMRs requested by the veteran, namely, a record of 
hospitalization at Army Hospital in El Paso during his brief 
period of active duty (February 8, 1977 to April 19, 1977).

The Board also notes that the veteran has indicated that he 
served in the National Guard.  (See June 1990 Power of 
Attorney, VA Form 21-22.)  The RO should the determine all 
active duty for training and inactive duty for training 
dates, and then attempt to obtain any service medical records 
that may be available from those periods of duty.    

The Board further notes that the most recent supplemental 
statement of the case issued to the veteran in March 2000 
framed the issue as one of an application to reopen a claim 
for service connection for a psychiatric disorder.  While it 
is apparent that the veteran filed such a claim many years 
ago (see statement submitted by the veteran and received by 
the RO in October 1995), there is no record of a prior 
unappealed RO decision or notice of such a decision in the 
rebuilt claims folder.  Accordingly, the law and regulations 
pertaining to finality of unappealed RO decisions are not 
applicable in this case.  The RO must issue another 
supplemental statement of the case clarifying this matter.  
38 C.F.R. § 19.9 (1999).

Accordingly, this case is REMANDED for the following action:

1.  The RO should attempt to obtain the 
veteran's service medical records 
pertaining to a hospitalization at the 
Army Hospital in El Paso, Texas, while he 
was on active duty from February 8, 1977 
to April 19, 1977. 

2.  The RO should contact the veteran and 
ask him to clarify whether he served in 
the National Guard, as he indicated in 
his June 1990 Power of Attorney, VA Form 
21-22, and if so, to identify in what 
State he served.  If the veteran did 
serve in the National Guard, the RO 
should determine all active duty for 
training and inactive duty for training 
dates, and then attempt to obtain any 
service medical records that may be 
available from the National Guard of the 
State named by the veteran, the National 
Personnel Records Center (NPRC), or any 
other repositories of SMRs other than the 
NPRC. 

3.  Following completion of the above 
action, the RO should again review the 
claim.  If the benefit sought on appeal 
is not granted, the veteran and his 
representative should be furnished a 
supplemental statement of the case, which 
clarifies for the veteran that, because 
there is no record of a prior unappealed 
RO decision, the law and regulations 
pertaining to finality of prior RO 
decisions are not applicable and his 
claim for service connection for a 
psychiatric disorder has been accepted as 
an original claim, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain relevant service 
medical records and to accord the veteran due process of law.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran unless he is so notified.




		
	R. F. WILLIAMS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


